DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined in this Non-Final Office Action.

Priority
The present application claims the benefit of U.S. Provisional Patent Application No. 62/580034 filed 11/1/2017.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 11/13/2018, 3/5/2019, and 8/14/20, based on the provisions of 37 CFR 1.97, have been considered by the Examiner.

Objections
The following claims are objected to for the following minor informalities:
Claims 1, 10 and 19 recite “at least one of the one or more avoidance parameters” and in response to determining that “the at least one avoidance parameter” however, for consistency of the one or more avoidance parameters.”
Claims 4 & 14 recite a grammatical discrepancy, “wherein the one or more components is ingredients”, Examiner suggests “wherein the one or more components are ingredients.”
Claims 9 & 11 recite “the avoidance parameter” however, for consistency purposes relating to the independent claims on which they rely on, Examiner suggests to reiterate “the at least one of the one or more avoidance parameters is an allergen” in this limitation.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical 
Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) referring to the two-part analysis is now found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), currently  incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-9 are directed toward a system.  Claims 10-18 are directed toward a computer readable media, however since transitory signals are not excluded they do not fall within the four statutory categories.  Claims 19-20 are directed toward a process, i.e., method.  Although claims 10-18 do not fall within one of the four statutory categories, nonetheless, for purposes of compact prosecution have also been included in the two-part analysis.  Claims 1-9 & 19-20 fall within one of the four statutory categories as required by Step 1.  

Claims 10-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically transitory signals per se.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 84 USPQ2d 1495 (Fed. Cir., 2007).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (or machine readable medium) typically covers transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  
Applicant’s specification describes computer readable media (“Computer-readable media can be any available media that can be accessed by computing device 100 and includes both volatile and nonvolatile, removable and non-removable media” [0025]). The specification does not exclude transitory signals for computer-readable media.  Although computer readable media is being claimed, “computer storage media” is referred in the specification as media that could exclude signals: “Computer storage media does not comprise signals per se” ([0025]).  However, the specification does not exclude signals regarding computer-readable media, including  “media typically embodies computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media. The term ‘modulated data signal’ means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal” (emphasis added; [0025]).  Thus, Examiner asserts that computer readable media as claimed does not explicitly exclude transitory signals according to the specification.  Furthermore, even if the applicant intends for the computer- readable medium to be interpreted as "storage" or "tangible," merely adding the terms "storage" or "physical" or "tangible" would not suffice since signals are considered to be physical or tangible.  Thus, claims 10-18 do not exclude transitory signals and are directed to non-statutory subject matter.
In order to overcome the rejection, the Examiner suggests amending the claims to disclose that the computer readable medium is non-transitory.  Examiner suggests amending both specification and claims using the term "non-transitory computer readable medium."  
Dependent claims 11-18 similarly are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claims are not directed to a transitory medium, for the same reasoning as set forth with respect to independent claim 10.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 10 & 19 recite essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claims 1, 10 & 19, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A system [claim 1], computer readable media [claim 10] and method [claim 19] for searching avoidance parameters, the system, computer readable media and method comprising: 
one or more processors that: 
detect one or more avoidance parameters; use one or more menu elements to determine whether at least one of the one or more avoidance parameters are detected in a first menu element; 
in response to determining that the at least one avoidance parameter is detected in the first menu element, generate an indication of either non-compliant or potentially compliant for a first menu element; and 
generate a modification to apply to the first menu element to regenerate the first menu element as compliant
[claim 19: providing an interface that includes at least a potentially compliant area, wherein the potentially compliant area includes at least the first menu element and the modification to apply to the first menu element to regenerate the first menu element as compliant].
As the underlined claim limitations above demonstrate, independent claims 1, 10 & 19 are directed to the abstract idea of managing compliance for food service items, which is considered certain methods of organizing human activity because the underlined claim limitations pertain to (i) commercial/legal interactions; and/or (ii) managing personal behavior/relationships or interactions between people, under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).
The Applicant’s Specification titled “DETECTION OF AVOIDANCE PARAMETERS” provides “managing food service items” (Specification; [0007]), and emphasizes a problem for the food service industry which has “no current solution to provide food servers or diners the knowledge of each food item that includes, or may include or come into contact with, an identified item to be avoided.” (Specification; [0003]). The Specification discloses “As a result, the food-allergic diner either does not eat at food service establishments or takes a life-threatening risk in hopes that food is safe for consumption and will be prepared in an attentive matter (e.g., awareness related to inventory items in contact with other foods.” (Specification; [0003]).
Applicant’s claims as recited above provide a business solution of gathering and processing food menu items information to identify compliance of an avoidance parameter (allergen) and generating a modification plan to apply to the food menu item for compliance.  Applicant’s claimed invention pertains to commercial/legal interactions because the limitations recite preparing a food menu item with compliance for customers, which pertain to “advertising, marketing or sales activities or behaviors and business relations” expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).  
Furthermore, the claim limitations are also directed towards managing personal behavior/relationships or interactions between people because the limitations recite following rules to generate a modification to apply the first menu element,  which pertain to “social activities, teaching, and following rules or instructions” expressly categorized under managing personal behavior/relationships or interactions between people.  See MPEP §2106.04(a)(2)(II). 
Additionally, the Examiner asserts that the claimed limitations of detecting one or more avoidance parameters (allergens), determining an indication of either non-compliant or potentially compliant for a first menu element, can also be considered an abstract set of mental processes because the claimed process pertains to, “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP §2106.04(a)(2)(III).  It is also well settled that analyzing information by steps people go through in their minds, without more, are essentially mental processes within the abstract idea category. Elec. Power, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).  
Dependent claims 2-9, 11-18 & 20 further reiterate the same abstract ideas with further embellishments, such as claims 2 & 12 reciting identifying one or more components of the one or more menu elements, claims 3 & 13 reciting to translate the one or more components to common food terms, claims 4 & 14 reciting the type of component being an ingredient, claims 5 & 15 reciting identifying a cross-contamination risk, claims 6 & 16 reciting removal of a first component/ingredient as applying a type of modification, claims 7 & 17 further reciting replacing the first component with a second component as applying a type of modification,  claims 8 & 18 reciting providing a different cooking surface as a type of modification, claims 9 & 11 reciting the avoidance parameter as an allergen, and claim 20 reciting identifying one or more cross-contaminations, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 10 and 19.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the abstract idea into a practical application.  Independent claims 1, 10 & 19 include the following additional elements which do not amount to a practical application:
A system [claim 1], computer readable media [claim 10] having computer-executable instructions stored thereon, which when executed by a processor, and method [claim 19] for searching avoidance parameters, the system, computer readable media and method comprising: 
one or more processors that: 
detect one or more avoidance parameters; use one or more menu elements to determine whether at least one of the one or more avoidance parameters are detected in a first menu element; in response to determining that the at least one avoidance parameter is detected in the first menu element, generate an indication of either non-compliant or potentially compliant for a first menu element; and generate a modification to apply to the first menu element to regenerate the first menu element as compliant, [claim 19: providing an interface that includes at least a potentially compliant area, wherein the potentially compliant area includes at least the first menu element and the modification to apply to the first menu element to regenerate the first menu element as compliant].
The underlined limitations recited above in independent claims 1, 10 and 19 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a processor and system,  computer readable media and computer-executable instructions stored and executed by the processor, and interface which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, “The inventor(s) hereof recognize that such is the nature of the art and reiterate that the diagram of FIG. 1 is merely illustrative of an exemplary computing device that can be used in connection with one or more embodiments of the present invention. Distinction is not made between such categories as "workstation," "server," "laptop," "client device/system," "user device," "computing device," or "server system," as all are contemplated within the scope” (Specification; [0024]). Nothing in the Specification describes the specific operations recited in claims 1, 10 & 19 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).  Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem for the food industry, by “providing enhanced food item analytics systems that are capable of producing determinations with a thoroughness and accuracy that has not been previously achieved” (Specification; [0023]).  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  This is not the case with Applicant’s claimed invention which merely pertains to gathering and identifying information related to ingredients to avoid, or avoidance parameters detected in a food menu item, generating a modification to apply to provide compliance for the food menu element based on the avoidance parameter by merely using the claimed additional computer elements a tool to perform the recited abstract idea above, and merely linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05(f-h). In addition, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e). 
Automating via a processor the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display of information, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly the current invention uses food menu information for collection, analysis and output of information on a computer.  When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. 
Dependent claims 2-9, 11-18 & 20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 10 & 19, respectively, for example, claims 2 & 12 reciting identifying one or more components of the one or more menu elements, claims 3 & 13 reciting to translate the one or more components to common food terms, claims 4 & 14 reciting the type of component being an ingredient, claims 5 & 15 reciting identifying a cross-contamination risk, claims 6 & 16 reciting removal of a first component/ingredient as applying a type of modification, claims 7 & 17 further reciting replacing the first component with a second component as applying a type of modification,  claims 8 & 18 reciting providing a different cooking surface as a type of modification, claims 9 & 11 reciting the avoidance parameter as an allergen, and claim 20 reciting identifying one or more cross-contaminations, but these features only serve to further limit the abstract idea of independent claims 1, 10 and 19, without providing any additional elements beyond what the independent claims contain addressed above, thus as claimed individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-20 do not amount to significantly more than the abstract idea.  Independent claims 1, 10 & 19 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A system [claim 1], computer readable media [claim 10] having computer-executable instructions stored thereon, which when executed by a processor, and method [claim 19] for searching avoidance parameters, the system, computer readable media and method comprising: 
one or more processors that: 
detect one or more avoidance parameters; use one or more menu elements to determine whether at least one of the one or more avoidance parameters are detected in a first menu element; in response to determining that the at least one avoidance parameter is detected in the first menu element, generate an indication of either non-compliant or potentially compliant for a first menu element; and generate a modification to apply to the first menu element to regenerate the first menu element as compliant, [claim 19: providing an interface that includes at least a potentially compliant area, wherein the potentially compliant area includes at least the first menu element and the modification to apply to the first menu element to regenerate the first menu element as compliant].
The underlined limitations recited above in independent claims 1, 10 & 19 do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an a processor, system, computer readable media and computer-executable instructions stored and executed by the processor, and interface.  These additional elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). The interface element being claimed, is being used as a tool and fails to improve the functioning of the computer and does nothing more than providing information.  Furthermore, storing and obtaining information for data gathering and analysis, as the Courts have held regarding receiving or transmitting data over a network are well-understood, routine and conventional. See MPEP 2106.05(d)(II).
Dependent claims 2-9, 11-18 & 20 merely recite further additional embellishments of the abstract idea of independent claims 1, 10 & 19 respectively, for example, claims 2 & 12 reciting identifying one or more components of the one or more menu elements, claims 3 & 13 reciting to translate the one or more components to common food terms, claims 4 & 14 reciting the type of component being an ingredient, claims 5 & 15 reciting identifying a cross-contamination risk, claims 6 & 16 reciting removal of a first component/ingredient as applying a type of modification, claims 7 & 17 further reciting replacing the first component with a second component as applying a type of modification,  claims 8 & 18 reciting providing a different cooking surface as a type of modification, claims 9 & 11 reciting the avoidance parameter as an allergen, and claim 20 reciting identifying one or more cross-contaminations, but these features only serve to further limit the abstract idea of independent claims 1, 10 & 19, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the dependent claims only serve to further limit the abstract idea utilizing the computer processor as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 10 & 19.  Accordingly, all of the dependent claims fail to amount to “significantly more” than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GALLI (U.S. 2003/0158465).
Regarding Claims 1, 10 & 19,
	Galli discloses:
A system [claim 1] for searching, a computer readable media having computer-executable instructions [claim 10] for identifying, and method [claim 19] for detecting avoidance parameters (Abstract “A method, system and computer program product for facilitating compliance with a dietary restriction… A dietary solution is provided that is compatible with the dietary restriction, e.g. to approve or disallow a food item, or to provide a preparation plan for preparing the food item to make it compatible with the dietary restriction”, see also Figs. 1-4 & [0007-0010]), the system, computer readable media and method, comprising: 
one or more processors that (Fig. 4 depicting an information processing system 100 having a processor 102, and [0043] “Information processing system of FIG. 4 includes a general purpose microprocessor (CPU) 102”):
detect one or more avoidance parameters ([0021] “As shown in FIG. 1, the method starts with identification of a dietary restriction, as shown at steps 11 and 12.  The dietary restriction may identify any characteristic, such as ingredients or preparation procedures, to be sought or avoided.  Exemplary dietary restrictions include dairy allergy”, [0023] “The preparation criteria identifies characteristics for the dietary restriction that are used to determine whether a food item is compatible with a dietary restriction…by referencing a database of dietary restrictions to identify an ingredient to be avoided (e.g. milk)” wherein Examiner considers the claimed “avoidance parameter” as “preparation criteria” or “any characteristic, such as ingredient or preparation procedure to be avoided”, for example, “dairy allergy” or “milk”, or “dietary restriction”, see also [0035]).
use one or more menu elements to determine whether at least one of the one or more avoidance parameters are detected in a first menu element ([0024] “The food item may be specified by a user, considered because it appears on a menu at a restaurant specified by a user… the preparation notes may identify characteristics of the food item such as ingredients used in the food item (e.g. "milk"), preparation procedures for the food item (e.g. "fried with peanut oil," "kosher ingredients," "prepared in a kosher manner") and/or classifications of the food item (e.g. "low fat," "not high fat") etc. These characteristics are used to determine whether the food item is compatible with the preparation criteria, and therefore the dietary restriction”, [0036] “This preparation criteria will be checked against the preparation notes for food items on the menu to determine which, if any, food items are, or can be made, compatible with the dietary restriction”, [0037] “identify a first food item of the menu, and that food item's preparation notes are identified and compared”, see also [0031]); 
in response to determining that the at least one avoidance parameter is detected in the first menu element, generate an indication of either non-compliant or potentially compliant for a first menu element ([0025] “the dietary plan may provide a textual recommendation, a menu of foods compatible with the dietary restriction, a menu in which selected food items are identified as incompatible with the dietary restriction, indicia of approval, such as a checkmark or smiling face, or indicia of disallowance, such as an X, or a frowning face”, [0019] “when it is determined that a food item is not typically prepared in a manner compatible with a dietary restriction (due to its ingredients or preparation steps), a preparation plan is provided that will make the food item compatible with the dietary restriction.  For example, the preparation plan may provide instructions to exclude certain objectionable ingredients, or to handle the food in a certain manner”, [0033] “If the ingredients and preparation notes are not compatible, then the food item is disallowed for consumption by storing data in a database indicating disallowance by displaying on a video display screen a disallowance message or indicia of disallowance such as a frowning face”, see also [0026]); and 
generate a modification to apply to the first menu element to regenerate the first menu element as compliant ([0008] “When a food is disallowed or otherwise found to be incompatible with a dietary restriction, a preparation plan may be prepared that will make the food item compatible with the dietary restriction, e.g. by providing instructions to exclude an objectionable ingredient”, [0034] “user may select a restaurant where the user intends to dine, and receive a customized, user-specific, dietary restriction-specific, menu, e.g. via a graphical user interface… user may select a restaurant where the user intends to dine, and receive a customized, user-specific, dietary restriction-specific, menu, e.g. via a graphical user interface”, [0039]“the preparation plan may indicate that tomato is an optional ingredient that can be excluded from a sandwich.  Accordingly, the sandwich may be conditionally approved for consumption by an individual allergic to tomatoes and a preparation plan may be provided that instruction exclusion of the tomato when the sandwich is prepared for the individual… It should be noted that the preparation plans may be as elaborate as desired, e.g. to offer a substitution of spice-free chicken for the hamburger patty”, see also [0038], [0041]),
[claim 19: providing an interface that includes at least a potentially compliant area, wherein the potentially compliant area includes at least the first menu element and the modification to apply the first menu element to regenerate the first menu element as compliant] ([0034] “A user may select a restaurant where the user intends to dine, and receive a customized, user-specific, dietary restriction-specific, menu, e.g. via a graphical user interface”, [0008] “Optionally, a customized menu is prepared to show foods as approved or disallowed, or including only approved items that may be a subset of a larger menu or list…a preparation plan may be prepared that will make the food item compatible with the dietary restriction, e.g. by providing instructions to exclude an objectionable ingredient”, [0041] “When all food items have been considered, a customized menu is prepared, as shown at step 64. In this embodiment, the menu displays only the food items that are approved, and the food items that are conditionally approved.  Preferably, each of the conditionally approved food items is shown with a corresponding preparation plan”, [0025] “providing of a dietary plan for the food item…the dietary plan may provide a textual recommendation, a menu of foods compatible with the dietary restriction, a menu in which selected food items are identified as incompatible with the dietary restriction, indicia of approval, such as a checkmark or smiling face, or indicia of disallowance, such as an X, or a frowning face”, see also [0026] and [0039]).

Regarding Claims 2 & 12,
Galli discloses the system of claim 1 and computer readable media of claim 10, as recited above.  Galli further discloses, wherein the determining step comprises: identifying one or more components of the one or more menu elements ([0037] “identify a first food item of the menu, and that food item's preparation notes are identified and compared”, [0024] “identify characteristics of the food item such as ingredients used in the food item (e.g. "milk"), preparation procedures for the food item (e.g. "fried with peanut oil," "kosher ingredients," "prepared in a kosher manner") and/or classifications of the food item (e.g. "low fat," "not high fat") etc. These characteristics are used to determine whether the food item is compatible with the preparation criteria, and therefore the dietary restriction”).

Regarding Claims 3 & 13,
Galli discloses the system of claim 2 and computer readable media of claim 12, as recited above.  Galli further discloses wherein the one or more processors are further configured to translate the one or more components to common food terms ([0007] “An identified ingredient or dietary restriction may be expanded be searching for related ingredients or characteristics”, [0004] “if one is allergic to milk, one must be able to identify alternative names and/or related ingredients that may appear on an ingredients list, such as caseinates, lactose, sodium lactate, cheese, yogurt, whey, milk, ice cream, buttermilk, etc. As used herein, "related ingredients" include those ingredients that have a common characteristic, or are related to one another, e.g. as derivatives, components, or as containing such derivatives or components… For example, a list of related ingredients for a milk allergy may include all those items to which someone having a food allergy is likely allergic, e.g. caseinates, lactose, sodium lactate, cheese, yogurt, whey, milk, ice cream, buttermilk, etc.”, [0018] “related ingredients are identified and checked against a food item so that an accurate assessment of compatibility may be made… an expanded list of objectionable ingredients may be identified and considered to provide a highly accurate dietary plan”, [0027] “The identification of related ingredients is often helpful when an allergen is commonly known by one name, but may appear in a list of ingredients under a variety of names, or may be implied by a related ingredient”, claim 9 “referencing a database of related ingredients to identify a related ingredient associated with an ingredient associated with the dietary restriction”, and see also [0029]).

Regarding Claims 4 & 14,
Galli discloses the system of claim 2 and computer readable media of claim 12, as recited above.  Galli further discloses wherein the one or more components is ingredients ([0024] “identify characteristics of the food item such as ingredients used in the food item (e.g. "milk")).

Regarding Claims 5 & 15,
Galli discloses the system of claim 1 and computer readable media of claim 10, as recited above.  Galli further discloses wherein the one or more processors are further configured to identify a cross-contamination risk associated with each of the one or more menu elements ([0023] “The preparation criteria identifies characteristics for the dietary restriction that are used to determine whether a food item is compatible with a dietary restriction…referencing a database of dietary restrictions to identify an ingredient to be avoided (e.g. milk), processing note (e.g. do not cross-contaminate with peanuts)”, wherein identify a cross-contamination risk is considered as the processing note identifying cross-contamination risk of peanuts associated with the allergen to be avoided, e.g., milk).

Regarding Claims 6 & 16,
Galli discloses the system of claim 1 and computer readable media of claim 10, as recited above.  Galli further discloses wherein the modification is a removal of a first component ([0008] “When a food is disallowed or otherwise found to be incompatible with a dietary restriction, a preparation plan may be prepared that will make the food item compatible with the dietary restriction, e.g. by providing instructions to exclude an objectionable ingredient”, [0016] “standards may be used to require complete exclusion of an undesired ingredient”, [0026] “preparation plan including instructions to exclude the milk from the dessert, indicating that the individual may eat the dessert if it is made without milk”).

Regarding Claims 7 & 17,
Galli discloses the system of claim 1 and computer readable media of claim 10, as recited above.  Galli further discloses wherein the modification is a replacement of a first component with a second component different from the first component ([0008] “When a food is disallowed or otherwise found to be incompatible with a dietary restriction, a preparation plan may be prepared that will make the food item compatible with the dietary restriction, e.g. by providing…substitutions, alternative processing instructions, etc.”, [0039] “the preparation plans may be as elaborate as desired, e.g. to offer a substitution of spice-free chicken for the hamburger patty”).

Regarding Claims 9 & 11,
Galli discloses the system of claim 1 and computer readable media of claim 10, as recited above.  Galli further discloses wherein the avoidance parameter is an allergen ([0017] “an individual having a dietary restriction due to allergy…may determine whether a certain food item may be consumed, or how preparation of a food item must be modified to be consumed, in accordance with the dietary restriction.  For example, a person having a particular food allergy may identify the allergy and...the person may determine whether there are any food items that should be avoided”,  [0021] “the method of FIG. 1 may be used by an individual to determine whether he may safely eat a “Chocolate Delight” dessert at a “Big Burger” restaurant if he is allergic to dairy products.  As shown in Fig. 1, the method starts with identification of a dietary restriction, as shown at steps 11 and 12. The dietary restriction may identify any characteristic, such as ingredients or preparation procedures, to be sought or avoided. Exemplary dietary restrictions include “dairy allergy,” “no milk,” “no dairy products,” “low fat only,” “high in fiber,” “kosher only”, [0023] “referencing a database of dietary restrictions to identify an ingredient to be avoided (e.g., milk)”, [0035] “identifying a dietary restriction….an objectionable ingredient”, see also [0018] and [0026]).

Regarding Claim 20,
	Galli discloses the method of claim 19, as recited above.  Galli further discloses wherein the avoidance parameters may be detected upon identifying one or more cross-contaminations ([0023] “The preparation criteria identifies characteristics for the dietary restriction that are used to determine whether a food item is compatible with a dietary restriction…referencing a database of dietary restrictions to identify an ingredient to be avoided (e.g. milk), processing note (e.g. do not cross-contaminate with peanuts)” wherein identifying the possible cross-contamination risk of peanuts in the processing note is referenced when detecting the allergen/ingredient to be avoided in the database of dietary restrictions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over GALLI(U.S. 2003/0158465) in view of THYSELL (U.S. 2018/0101608).
Regarding Claims 8 & 18,
Galli discloses the system of claim 1 and computer readable media of claim 10, as recited above.  Galli also acknowledges different processing methods to prevent cross-contamination, including “referencing a database of dietary restrictions to identify an ingredient to be avoided (e.g. milk), processing note (e.g. do not cross-contaminate with peanuts)” (see [0023]), and  “Handling procedures can contaminate a food item or otherwise make it incompatible with a dietary restriction.  For example, use of a cooking utensil may make a food item incompatible with a dietary restriction” (see [0005]) as well as the importance of different handling procedures based on dietary restrictions, such as proper user of utensils “according to kosher practices” (see [0002]). 
However, Galli does not explicitly specify the type of modification to apply to the first menu element is a different cooking surface.  
Nonetheless, Thysell, in the same field of endeavor, discloses wherein the modification is a different cooking surface ([0070] “the user knows what utensils are required so that he/she can avoid dishes requiring utensils he/she does not has access to…For example, in case the frying pan is used in two different recipe steps of two different recipes 160, 170, the user becomes aware that he/she has to clean the frying pan between the steps or needs to use two frying pans”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the modification compliance process of Galli to provide a different cooking surface, as taught by Thysell, in order provide “due to various allergies…to determine how to handle conflicts in resource utilisation when preparing different dishes” (Thysell; [0009]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
BRIANCON (U.S. 2014/0322678) pertaining to presentation of food information on a personal and selective dynamic basis and associated services.
SHERMAN (U.S. 2014/0324899) pertaining to enhanced food information management and presentation on a selective dynamic basis and associated services.
CHOPRA (U.S. 2013/0311311) pertaining to ingredient based food allergen detection system for use by food service providers.
LACOMBE (U.S. 2016/0085923) pertaining to a method and system for identifying a potential food allergen or irritant via a communications network.
Tarro, Lucia et al. “Restaurant-based intervention to facilitate healthy eating choices and the identification of allergenic foods at a family-oriented resort and a campground.” BMC public health vol. 17,1 393. 5 May, 2017, doi:10.1186/s12889-017-4333-5.
Radke TJ, Brown LG, Faw B, et al. “Restaurant Food Allergy Practices-Six Selected Sites” MMWR Morb Mortal Wkly Rep. April, 2017; 66:404–407, doi: http://dx.doi.org/10.15585/mmwr.mm6615a2External.
A. Ooi, T. Iiba and K. Takano, "Ingredient substitute recommendation for allergy-safe cooking based on food context," 2015 IEEE Pacific Rim Conference on Communications, Computers and Signal Processing (PACRIM), Victoria, BC, 2015, pp. 444-449, doi: 10.1109/PACRIM.2015.7334878.
T. Fujita, H. Shimada and K. Sato, "Self-ordering system of restaurants for considering allergy information," 2014 IEEE 11th Consumer Communications and Networking Conference (CCNC), Las Vegas, NV, 2014, pp. 179-184, doi: 10.1109/CCNC.2014.6940502.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  
If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/Laura Yesildag/             Examiner, Art Unit 3629